QUESTION: Is a sitting appointed judge required to resign in order to establish a *649committee, in order to prepare to run for a judicial election, under the guidelines of Canon 5 of the Code of Judicial Conduct? Is there a statutory mandate in either Title 26 Oklahoma Statute, Sec 5-101 et seq. or Title 20 Oklahoma Statute requiring such resignation?
ANSWER: Insofar as the Code of Judicial Conduct is concerned, we are of the opinion that Canon 5 does not require an appointed sitting judge to resign in order to prepare to run for judicial office. We believe however, that it is inappropriate for this panel to give an advisory opinion as to interpretation of these statutes which may impact the questions; our authority under Supreme Court Rule 55 is limited to opinions concerning the compliance of an intended future course of conduct with the Code of Judicial Conduct.
/s/ Robert L. Bailey, Chairman
/s/ Robert A. Layden, Vice Chairman
/s/ Milton C. Craig, Secretary